USCA4 Appeal: 21-4544      Doc: 28         Filed: 08/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4544


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        FRANK ROOSEVELY GIGGETTS, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:19-cr-00241-FL-1)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Walter H. Paramore, III, LAW OFFICES OF W. H. PARAMORE, III,
        Jacksonville, North Carolina, for Appellant. David A. Bragdon, Assistant United States
        Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4544       Doc: 28          Filed: 08/22/2022       Pg: 2 of 3




        PER CURIAM:

               Frank Roosevely Giggetts, Jr., pled guilty without a plea agreement to distribution

        of cocaine base and marijuana, and possession with intent to distribute cocaine base, in

        violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). The district court sentenced Giggetts to 151

        months in prison, to be followed by three years’ supervised release. Giggetts’ attorney has

        filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious issues for appeal, but asserting that the district court reversibly erred when it

        denied Giggetts’ motion for a downward variant sentence. Although advised of his right

        to file a pro se supplemental brief, Giggetts has not done so. The Government has declined

        to file a response brief. We affirm.

               We review a criminal “sentence[ ]—whether inside, just outside, or significantly

        outside the [Sentencing] Guidelines range—under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We “first ensure that the district

        court committed no significant procedural error, such as failing to calculate (or improperly

        calculating) the Guidelines range, . . . failing to consider the [18 U.S.C.] § 3553(a) factors,

        . . . or failing to adequately explain the chosen sentence.” Id. at 51. If there is no significant

        procedural error, we then consider the substantive reasonableness of the sentence. Id.; see

        United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). “Any sentence that is within

        or below a properly calculated Guidelines range is presumptively reasonable.” United

        States v. White, 810 F.3d 212, 230 (4th Cir. 2016) (internal quotation marks omitted).

        Having carefully reviewed the record, we conclude that the district court properly

        calculated the advisory Guidelines range, gave the parties the opportunity to argue for an

                                                        2
USCA4 Appeal: 21-4544      Doc: 28         Filed: 08/22/2022     Pg: 3 of 3




        appropriate sentence, and sufficiently explained the chosen sentence and its reasons for

        denying Giggetts’ motion for a downward variance. Giggetts has failed to rebut the

        presumption of reasonableness afforded his within-Guidelines-range sentence.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for appeal.      We therefore affirm the amended criminal

        judgment. This court requires that counsel inform Giggetts, in writing, of the right to

        petition the Supreme Court of the United States for further review. If Giggetts requests

        that a petition be filed, but counsel believes that such a petition would be frivolous, then

        counsel may move in this court for leave to withdraw from representation. Counsel’s

        motion must state that a copy thereof was served on Giggetts. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     3